 1
 2
 3
 4
 5
 6
 7
 8
 9
10
                              UNITED STATES DISTRICT COURT
11
                       FOR THE EASTERN DISTRICT OF CALIFORNIA
12
     UNITED STATES OF AMERICA ex rel. BRIAN   )   Case No. 2:15-cv-02245-WBS-AC
13   MARKUS, individually,                    )
                                              )
14              Plaintiff,                    )
                                              )   ORDER GRANTING AMENDED
          vs.                                     STIPULATION TO CONTINUE DATES &
15                                            )
     AEROJET ROCKETDYNE HOLDINGS, INC., a     )   SET BRIEFING SCHEDULE & HEARING
16   corporation and AEROJET ROCKETDYNE,      )   DATE FOR RULE 56 MOTIONS
     INC., a corporation,                     )
17                                            )
                Defendants.                   )
18                                            )

19
20
21
22
23
24
25
26
27
28

         ORDER GRANTING AMENDED STIPULATION TO CONTINUE DATES & SET
            BRIEFING SCHEDULE & HEARING DATE FOR RULE 56 MOTIONS
 1          Upon consideration of the Parties’ Amended Joint Stipulation to Continue Dates and Set
 2   Briefing Schedule and Hearing Date for Rule 56 Motions, and good cause appearing, IT IS
 3   HEREBY ORDERED THAT:
 4          The deadlines shall be set as follows:
 5                               Action                                    Date
 6
              Non-Party Discovery Cut-Off & Discovery
 7                                                                  September 7, 2021
                     Motion Hearing Deadline
 8
                           Expert Disclosures                       September 17, 2021
 9
10                    Rebuttal Expert Disclosures                     October 8, 2021
11
                   Deadline to File Rule 56 Motions                 September 20, 2021
12
13              Deadline to File Oppositions to Rule 56
                                                                     October 12, 2021
14                              Motions

15
              Deadline to File Replies to Rule 56 Motions            October 25, 2021
16
17                    Hearing on Rule 56 Motions              November 1, 2021 at 1:30 p.m.

18
                Deadline for Hearing All Other Motions              November 1, 2021
19
20                        Pretrial Conference                  January 18, 2022 at 1:30 p.m.

21
                               Jury Trial                       March 15, 2022 at 9:00 a.m.
22
23          IT IS SO ORDERED.

24
            Dated: June 29, 2021
25
26
27
28
                                                      1
          ORDER GRANTING AMENDED STIPULATION TO CONTINUE DATES & SET
             BRIEFING SCHEDULE & HEARING DATE FOR RULE 56 MOTIONS
